Name: Council Regulation (EC) No 214/1999 of 25 January 1999 amending Regulation (EC) No 1901/98 concerning a ban on flights of Yugoslav carriers between the Federal Republic of Yugoslavia and the European Community
 Type: Regulation
 Subject Matter: organisation of transport;  international trade;  international affairs;  international law;  political geography;  air and space transport
 Date Published: nan

 EN Official Journal of the European Communities 30. 1. 1999L 23/6 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 214/1999 of 25 January 1999 amending Regulation (EC) No 1901/98 concerning a ban on flights of Yugoslav carriers between the Federal Republic of Yugoslavia and the European Community THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 228a thereof, Having regard to Common Position 98/426/CFSP of 29 June 1998 defined by the Council on the basis of Article J.2 of the Treaty on European Union concerning a ban on flights by Yugoslav carriers between the Federal Republic of Yugoslavia and the European Community (1), Having regard to the proposal from the Commission, Whereas the Council adopted Council Regulation (EC) No 1901/98 of 7 September 1998 concerning a ban on flights of Yugoslav carriers between the Federal Republic of Yugoslavia and the European Community (2); Whereas the Council most recently in its Conclusions of 26 October 1998 has expressed its desire to avoid or to minimise negative effects on Montenegro from the sanc- tions imposed on the Federal Republic of Yugoslavia and/or Serbia; Whereas for that reason and on the basis of the informa- tion available the Council decided to exempt Montenegro Airlines from the flight ban imposed by Regulation (EC) No 1901/98 as far as authorisations for charter flights between Leipzig and Tivat are concerned; Whereas in its conclusions of 6 December 1998, the Council instructed its competent bodies to study options, on the basis of a Commission proposal, for the exemption of Montenegro Airlines from the flight ban on Yugoslav carriers; Whereas, since then the Montenegrin Government has expressed its interest in authorisations for other flights by Montenegro Airlines between Montenegro and the Euro- pean Community and has been able to provide conclusive evidence to the Commission that such authorisations will not benefit, directly or indirectly, the Serbian or federal Yugoslav authorities, HAS ADOPTED THIS REGULATION: Article 1 Paragraph 1(b) of Article 3 of Regulation (EC) No 1901/ 98 shall be replaced by the following: (b) authorisations for individual or charter series flights by Montenegro Airlines between Monte- negro and the European Community, on the condition that conclusive evidence is provided by the Montenegrin Government to the European Commission upon its request that neither the Serbian nor the federal Yugoslav authorities will benefit, directly or indirectly, from the revenues resulting from the flights authorised under this paragraph. If this condition is no longer fulfilled, the Commission will make an official notification to this effect in the Official Journal.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (1) OJ L 190, 4. 7. 1998, p. 3. (2) OJ L 248, 8. 9. 1998, p. 1. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 January 1999. For the Council The President J. FISCHER EN Official Journal of the European Communities30. 1. 1999 L 23/7